EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Dew on 12/14/21.
The application has been amended as follows: 

Please cancel claims 3, 12, and 18.

Reasons for Allowance

	Claims 1-2, 4-10, 14-16, and 21-24, are allowed.
	None of the cited prior art anticipates or renders obvious all of the limitations of any of independent claims 1, 10, or 16.  Particularly, a first frame and second frame (both containing beads or a “group of object”) that are releasably connectable.   Li et al. is the closest prior art and discloses a similar device, however, only a single frame with releasable connection points is disclosed.  The device may be decoupled, however, it is a single frame.
	Claims 3, 12, and 19 were cancelled.  The 35 USC 112 was not remedied by the new Drawing filed 10/14/21, since the new Drawing was deemed to contain new matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637